      Case 1:20-cr-00378-LJL Document 66 Filed 06/23/21 Page 1 of 1




                                             June 23, 2021

                                       REQUEST GRANTED.
The Honorable Lewis J. Liman           The Sentencing previously set for June 28, 2021 is
United States District Judge           RESCHEDULED to July 19, 2021 at 10:00AM in
Southern District of New York          Courtroom 15C at the 500 Pearl Street Courthouse.
500 Pearl Street                                      6/24/2021
New York, NY 10007

               Re: United States v. Michael Albarella
                     20 CR 378 (LJL)

Dear Judge Liman,

       I respectfully move for a three-week adjournment of sentencing in Michael
Albarella’s case, from Monday, June 28 to a date after July 16, 2021. The adjournment
is necessary to permit me sufficient time to prepare for the proceeding, given the
complexities, factual and legal, in the sentencing submissions. I have spoken with
Assistant United States Attorney Cecilia Vogel, who does not object.

       If the application is granted, the parties request that the Court set a date after
July 16, 2021.


                                             Sincerely,



                                             David Wikstrom
                                             D id Wik
